          Case 1:21-cv-00145-N/A Document 4               Filed 03/29/21     Page 1 of 4




             UNITED STATES COURT OF INTERNATIONAL TRADE
___________________________________
                                          )
Tristar Products, Inc.,                   )
                                          )
                                          )
                        Plaintiff,        )                   Court No. 21-00145
               v.                         )
                                          )
United States,                            )
                                          )
                        Defendant.        )
__________________________________________)


                                          COMPLAINT

        Plaintiff, through its undersigned attorneys, alleges the following as its complaint in this

case:

        1. The Court has jurisdiction of this action under 28 U.S.C. § 1581(a).

        2. Plaintiff was the importer of record.

        3. The protest and summons in this action were timely filed.

        4. All liquidated duties, charges and exactions were paid prior to the commencement of

           this action.

        5. The imported merchandise consists of two models of air fryer, both of which are

           tabletop appliances utilizing hot air circulated at a high speed to cook food items.

        6. The first model, which is described on the invoice as item number 7-52356-82906-3,

           is a tabletop appliance with a 6 quart capacity that consists of a fry basket/cooking

           chamber, outer basket, motor, heating element, and fan.

        7. The second model, which is described on the invoice as item number AFO-001, is a

           tabletop appliance that includes a rotisserie spit, pizza rack, baking pan, drip tray,

           crisper tray, motor, heating element, and fan.
  Case 1:21-cv-00145-N/A Document 4               Filed 03/29/21      Page 2 of 4




8. Upon liquidation, U.S. Customs and Border Protection (“CBP”) classified the

   imported merchandise as ovens under subheading 8516.60.4070, of the Harmonized

   Tariff Schedule of the United States (“HTSUS”) which carries a 0% ad valorem rate

   of duty.

9. The subject merchandise was made in China and pursuant to HTSUS provision

   9903.88.03 25% ad valorem duty was assessed on this merchandise at the time of

   liquidation.

10. The air fryers were not properly classified under subheading 8516.60.4070, HTSUS.

11. The air fryers are designed for the purpose of preparing food utilizing RUSH

   technology.

12. The air fryers use “Rapid Air” technology, which is the name given to the Radiant

   Up-Stream Heating (“RUSH”) technology that was developed for air frying food

   preparation.

13. RUSH food preparation technology is different from that used in a conventional oven.

14. The air velocity from RUSH technology is approximately 5 – 6 miles per hour and

   allows for active cooking of food as opposed to passive cooking from a conventional

   oven with an air velocity that is relatively static, at approximately one (1) mile per

   hour.

15. The air fryers utilize a fan that is more than twice the size of a conventional oven

   while the cooking enclosure is less than 25% of the size of a conventional oven.

16. The air fryers do not prepare food utilizing a bottom heating element as does a

   conventional oven.

17. The air fryers utilize two circulating air flows that are not present in a conventional


                                          2
  Case 1:21-cv-00145-N/A Document 4                Filed 03/29/21     Page 3 of 4




   oven.

18. The cooking technology utilized in air fryers cooks food faster, and utilizes less

   energy, than a conventional oven.

19. The cooking technology utilized in air fryers results in food that is air fried with a

   crispy, crunchy texture on the outside, while the inside remains moist and juicy.

20. The cooking results from an air fryer are similar to those achieved by utilizing a deep

   fryer but with little to no oil being used.

21. The cooking results from an air fryer cannot be replicated by utilizing a conventional

   oven.

22. The air fryers are not ovens of subheading 8516.60.4070, HTSUS.

23. The air fryers are not included within the scope of the other terms of subheading

   8516.60.40.70 HTSUS. (Viz electric instantaneous or storage water heaters and

   immersion heaters; electric space heating apparatus and soil heating apparatus;

   electrothermic hairdressing apparatus and hand dryers; electric flatirons; other

   electrothermic appliances of a kind used for domestic purposes; electric heating

   resistors, other than those of heading 8545; and parts thereof; cooking stoves, ranges,

   cooking plates, boiling rings, grillers and roasters )

24. Pursuant to GRI 1, the subject merchandise is correctly classifiable as an “other

   electrothermic appliances” under subheading 8516.79.00, HTSUS, which carries a

   2.9% ad valorem duty rate.

25. Merchandise from China classified under subheading 8516.79.00, HTSUS is not

   subject to an additional 25% duty rate.

       WHEREFORE, plaintiff respectfully requests the Court to find that the subject


                                          3
        Case 1:21-cv-00145-N/A Document 4              Filed 03/29/21    Page 4 of 4




         merchandise is correctly classifiable under subheading 8516.79.0000, HTSUS; and to

         order CBP to re-liquidate the subject entries with refunds of excess duties paid and

         with interest as provided by law.

                                             Respectfully submitted,

                                             GRUNFELD, DESIDERIO, LEBOWITZ
                                             SILVERMAN & KLESTADT LLP
                                             Attorneys for Plaintiff


                                     By: s/Joseph M. Spraragen
                                         Robert B. Silverman
                                         Harold M. Grunfeld
                                         Neil Scott Helfand
                                         Joseph M. Spraragen
                                         599 Lexington Avenue
                                         36th Floor
                                         New York, New York 10022
                                         Tel. (212) 557-4000
                                         jspraragen@gdlsk.com

Dated: March 29, 2021
       New York, New York




                                                4
10902230 1
